DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Interpretation	2
Claim Rejections - 35 USC § 103	5
Allowable Subject Matter	9
Conclusion	10


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 5/28/20.  Claims 1-5 are currently pending.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reference image generator configured to generate a first reference image and a second 5reference image from design layout data; an image inspector configured to obtain a first inspection image of a first inspection region of a photomask and a second inspection image of a second inspection region of the photomask” in claims 1-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (US 2019/0033728 A1) in view of Xu et al (US 2005/0094136 A1).
Regarding claim 1, Takagi teaches a defect inspecting apparatus, comprising: a reference image generator configured to generate a first reference image and a second 5reference image from design layout data (see 0009-0010, fig. 6, “first reference image … second reference image”); an image inspector configured to obtain a first inspection image of a first inspection region of a photomask (see 0009-0010, fig. 6, “first pattern”) and a second inspection image of a second inspection region of the photomask (see 0009-0010, fig. 6, “second pattern”); and an operation processor configured to extract a first difference by comparing the first inspection image with the first reference image (see 0009-0010, fig. 6, “a first difference that is a difference between the first reference image and the first pattern”) and to extract a second difference by comparing the second inspection image with the second reference image (see 0009-0010, fig. 6, “second difference that is a difference between the second reference image and the second pattern”).  Takagi does not teach expressly coordinate offset.
Xu, in the same field of endeavor, teaches coordinate offset (see 0098, “offset between reference image subset and test image”).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Takagi to utilize the limitations supra as suggested by Xu.  The suggestion/motivation for doing so would have been to enhance the imaging process by calculating the amount of movement for the stage to center the pattern of the wafer (see 0098).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Takagi, while the teaching of Xu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Regarding claim 5, Takagi with Xu teaches all elements as mentioned above in claim 1.  Takagi with Xu as mentioned above in claim 1 does not teach a light splitter dividing light emitted from a light source into a transmission path and a reflection path: and 5an optical sensor configured to receive light having passed through the photomask and light having been reflected by the photomask.
Xu, in the same field of endeavor, teaches a light splitter dividing light emitted from a light source into a transmission path and a reflection path (see 0096, “beam splitter cube”): and 5an optical sensor configured to receive light having passed through the photomask and light having been reflected by the photomask (see 0096, “imaging array”).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Takagi with Xu to utilize the limitations supra as suggested by Xu.  The suggestion/motivation for doing so would have been to enhance the imaging process by calculating the amount of movement for the stage to center the pattern of the wafer (see 0098).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Takagi with Xu, while the teaching of Xu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (US 2019/0033728 A1) with Xu et al (US 2005/0094136 A1), and further in view of Matsumoto et al (US 2009/0074328 A1).
Regarding claim 2, Takagi with Xu teaches all elements as mentioned above in claim 1.  Takagi with Xu does not teach first reference image and the second reference image each include pixels smaller than pixels of the first inspection image and 15the second inspection image.
Matsumoto, in the same field of endeavor, teaches first reference image and the second reference image each include pixels smaller than pixels of the first inspection image and 15the second inspection image (see 0055, 0062, abstract, “low-resolution target pixel”…..”high-resolution reference frame”).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Takagi with Xu to utilize the limitations supra as suggested by Matsumoto.  The suggestion/motivation for doing so would have been to enhance the imaging process by producing sharp and high-quality images (see 0008).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Takagi with Xu, while the teaching of Matsumoto continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (US 2019/0033728 A1) with Xu et al (US 2005/0094136 A1), and further in view of Kang et al (US 2008/0172196 A1).
Regarding claim 4, Takagi with Xu teaches all elements as mentioned above in claim 1.  Takagi with Xu does not teach extract a gray level difference value from gray level data of the first inspection image and of the second inspection image and to determine whether a defect is present in the 25second inspection region by comparing the gray level difference value with a predetermined threshold value.
Kang, in the same field of endeavor, teaches extract a gray level difference value from gray level data of the first inspection image and of the second inspection image and to determine whether a defect is present in the 25second inspection region by comparing the gray level difference value with a predetermined threshold value (see 0082, “if both of the first and second gray level differences are over a predetermined (or threshold) value, then the first portion of the first inspection region 300 may have defects”).  
It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Takagi with Xu to utilize the limitations supra as suggested by Kang.  The suggestion/motivation for doing so would have been to enhance dynamics of the detection process by using less complex process within a shorter amount of time (see 0015).  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Takagi with Xu, while the teaching of Kang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result.    It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  






Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, none of the references of record alone or in combination suggest or fairly teach wherein the operation processor is further configured to align the first inspection image and the second inspection image to be offset by an alignment offset extracted from the first coordinate offset and the second coordinate offset and 20then compare the first inspection image with the second inspection image in a die-to-die manner.  



Conclusion
Claims 1-2, 4-5 are rejected.  Claim 3 is objected to as being dependent upon a rejected base claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666